Exhibit 10.1


CEO COMPENSATION CHANGES

                 On May 12, 2008, our Compensation Committee met and approved
certain changes to the compensation of Truman Hunt, the Chief Executive Officer
of the Company, as reflected in Mr. Hunt’s Employment Letter, as amended, based
on its review of Mr. Hunt’s performance, the Company’s performance and Mr.
Hunt’s current compensation levels. The Committee engaged an independent
compensation consultant to assist it in its review of Mr. Hunt’s compensation.
Mr. Hunt’s base salary was increased to $750,000 per year from $550,000. Mr.
Hunt had previously unilaterally reduced his salary from $665,000 to $550,000 in
2006. The dividend equivalent being paid to Mr. Hunt on a hypothetical 250,000
shares (approximately $105,000 in 2007) was terminated in connection with the
increase in salary.

                 The Committee also approved a special grant of 350,000
performance stock options. The exercise price will be the closing price of our
Class A common stock on May 12, 2008, the date of grant. Vesting for the options
is performance based, with the options vesting in two installments if the
Company’s earnings per share equal or exceed the two established performance
levels, measured in terms of diluted earnings per share. Fifty percent of the
options will vest upon earnings per share meeting or exceeding the first
performance level of $1.50 and 50% of the options will vest upon earnings per
share meeting or exceeding the second performance level of $2.00. If the
performance levels have not been met on or prior to the 2nd business day
following the filing of the Company’s Annual Report on Form 10-K for the year
ended December 31, 2012, then any unvested options shall terminate at such time.
Under the terms of the options, earnings per share is calculated in accordance
with generally accepted accounting principles; provided, however, that the
following shall be excluded from the calculation of “earnings per share: (A)
asset write-downs, (B) litigation or claim judgments or settlements related to
claims arising prior to the date of grant or claims based, in whole or in part,
on events or actions occurring prior to the date of grant, (C) accruals for
recapitalization, reorganization and restructuring programs, (D) the
discontinuation, disposal or acquisition of a business or division, and (E) any
other extraordinary items. The Committee shall review and approve the
calculation of “earnings per share,” and shall determine, exercising its
judgment, the items to be excluded pursuant to the exceptions. The other terms
of the performance options are similar to the terms of the Company’s standard
options including acceleration of vesting if there is a termination of
employment following a change-in-control and forfeiture of awards upon the
occurrence of certain acts by the option holder. The options expire seven years
following the grant date. Mr. Hunt’s semi-annual option grant was increased to
50,000 options for 2008 and will increase to 92,500 in 2009. Mr. Hunt had
previously unilaterally reduced his semi-annual option grant from 100,000 per
year to 25,000 per year in 2006.